Citation Nr: 1139964	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  06-14 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1967 to May 1971.  He died in February 2005.  The Appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2005, by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office. 

The appeal was previously before the Board in December 2009 at which time it was remanded for further development.  


FINDINGS OF FACT

1. The Veteran died in February 2005.  The Certificate of Death lists the immediate cause of death as cardio-respiratory failure due to pulmonary embolism or acute myocardial infarction and metastatic pancreatic carcinoma.  

2. Resolving doubt in the Appellant's favor, the Veteran is presumed to have been exposed to herbicides during his Vietnam service.

3. It is presumed that the Veteran's diabetes mellitus, type II, and ischemic heart disease (which includes diagnosed coronary artery disease, atherosclerotic heart disease, and myocardial infarctions), are due to exposure to herbicides in Vietnam.

4. Competent medical evidence indicates that diabetes mellitus and ischemic heart disease were contributing causes of the Veteran's death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Here, the Board is granting service connection for the cause of the Veteran's death.  Thus, no further discussion of the VCAA is required.

Discussion

The Appellant seeks service connection for the cause of the Veteran's death.  She asserts that the Veteran's diagnosed diabetes mellitus, type II, and ischemic heart disease should have been presumptively service-connected during his lifetime as based on herbicide exposure in Vietnam.  She additionally contends that these disease ultimately contributed to his death.  

In such a claim, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.312.  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service- connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death. 38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arteriosclerosis and cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f).  

Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma. 38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Veteran's DD 214 Form reflects that he served in the U.S. Navy during the Vietnam War era, from August 1967 to May 1971, and that he had 2 years, 4 months, and 14 days of foreign and/or sea service.  His military occupational specialty (MOS) was that of ordinance mechanic.  He was awarded the Vietnam Service Medal, which was authorized to wear on March 10, 1969, based on his participation in a campaign while serving with the Reconnaissance Attack Squadron NINE aboard the USS RANGER in the South West Asian zone.  See Service Personnel Record(SPRs).  The Board notes that the historical accounts of the service of the USS RANGER indicate that it arrived off the coast of Vietnam on December 3, 1967, and commenced operations against North Vietnam.  SPRs show that the Veteran commenced his Sea Tour on January 8, 1969, thus suggesting that he arrived on the USS RANGER via aircraft, small boat, or other means.  According to the Appellant, the Veteran was flown to and from his ship "on several occasions," possibly on flights departing/arriving from Vietnam or elsewhere, and that he likely landed in-country prior to his initial arrival on the USS RANGER. See Appellant Statement, May 2007.  She also noted that in his MOS capacity, he routinely removed computer guidance programs from planes and reprogrammed them.  She contends that these same airplanes which delivered Agent Orange on land also had residuals chemicals on them when they returned to the ship for reprogramming/inspection.  

Review of the record reveals that the RO was unable to confirm the Veteran's in-country Vietnam service.  Indeed, a September 2005 response from the National Personnel Records Center (NPRC) indicates that there was no conclusive proof in the service records that the Veteran was in-country; nevertheless, the NPRC additionally noted that the Veteran was attached to a Navy unit (Reconnaissance Attack SQ NINE) that could have been assigned to a ship or shore.  It further noted that, for Department of Defense Purposes, the Veteran's unit was credited with "Vietnam service" from May 1960 to June 1969.  In addition, the USS RANGER ship logs, which were obtained by the Board upon remand, do not show personnel leaving or coming aboard the ship while it was docked in the waters of Vietnam.  

With respect to the Veteran's service in the waters off-shore Vietnam, the Board notes that the USS RANGER is not listed as a ship with presumed "brown water" service on VA's January 2010 and June 2010 Compensation and Pension Service's Bulletin.  Additionally, according to the Dictionary of American Fighting Ships, the USS RANGER was an aircraft carrier that was located in the deep waters off the coast of Vietnam during the Vietnam era. See http://www.history.navy.mil/danfs/index.html.  Thus, the Veteran's service on a deep-water naval vessel in waters off the shore of Vietnam in and of itself cannot constitute service in Vietnam for purposes of 38 U.S.C.A. § 101(29)(A). See VAOPGCPREC 27-97; see also Haas, 525 F.3d at 1187-90 (confirming VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.). 

Even though the USS RANGER was located in the deep waters off the coast of Vietnam, the crux of the Appellant's argument is that the Veteran had actual in-country service when he flew to and from the mainland (onshore) on several occasions, to include his initial arrival on the ship.  In this regard, the SPRs and ship logs confirm that the Veteran's Sea Tour commenced in January 1969 and that the USS RANGER had arrived off the coast of Vietnam nearly 2 years earlier in December 1967.  This sequence of events thus supports the contention that the Veteran must have arrived on the RANGER via plane (or small boat) and that the transporting plane(s) could have originated in the Republic of Vietnam.  There is, of course, no way to confirm or deny this since the ship logs/command reports fail to document personnel arrivals/departures.  

In light of the foregoing, and further considering the NPRC's inconclusive response as to in-country service (i.e., the Veteran could have assigned to ship or shore), the unit's (NIT) certification of "Vietnam service" from May 1969 to June 1969, and the likelihood that the Veteran was, in fact, transported onshore given his MOS, the Board finds that the evidence both for and against the material issue of whether the Veteran had in-country service in Vietnam is, at least, in relative equipoise.  Consequently, resolves reasonable doubt in the Veteran's favor in finding that he had qualifying service in Vietnam.  Thus, the Veteran is presumed to have been exposed to Agent Orange in service.  

The Board will now turn to the question of whether a service-connected disability caused or contributed to the Veteran's death.  According to a February 2005 Death Certificate, the Veteran died that month from cardio-respiratory failure due to pulmonary embolism or acute myocardial infarction and metastatic pancreatic carcinoma.  At the time of his death, the Veteran was not service-connected for any disabilities.  

Private post-service treatment records show that the Veteran had been diagnosed with, and treated for diabetes mellitus, type II, since 1999.  There are also confirmed diagnoses of ischemic heart disease, atherosclerotic heart disease, coronary artery disease, and myocardial infarctions. 

Pursuant to recent regulations, ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents.  Ischemic heart disease also includes coronary artery disease, atherosclerotic heart disease, and old myocardial infarctions.  Based on the foregoing, presumptive service connection for the Veteran's ischemic heart disease (to include CAD and old myocardial infarctions) based on herbicide exposure is established. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

In addition to ischemic heart disease, presumptive service connection for Type II diabetes is also warranted based on herbicide exposure.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

Thus, the remaining question is whether such presumptive diseases caused or contributed to the Veteran's death.  

The record contains a May 2005 private medical opinion from Dr. Doty, M.D., a clinical Assistant Professor of Medicine and the Veteran's long-time treating physician.  Dr. Doty noted that the Veteran had diabetes mellitus, severe coronary artery disease, and pancreatic cancer.  He opined that it was "clear that the diabetes contributed to [the Veteran's] coronary artery disease and myocardial infarctions, which left him with heart failure.  A combination of all the above factors contributed to [the Veteran's] untimely death."  

Dr. Doty's opinion clearly establishes that the Veteran's diabetes led to severe coronary artery disease, myocardial infractions, and eventual heart failure.  These are all presumptively service-connected diseases/conditions.  Dr. Doty unequivocally stated that the service-connected conditions contributed to his death by way of heart failure (or cardio-respiratory failure, as indicated on the death certificate).  

As in-service herbicide exposure has been conceded, and as Dr. Doty's opinion establishes that the service-connected disabilities contributed to his death, service connection for the cause of the Veteran's death is granted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


